  Case:
Case    4:16-cv-01906-HEA
     15-41404              Doc.
                Doc 571 Filed   #: 39 Filed:
                              02/20/19        02/20/19
                                        Entered         Page:
                                                  02/20/19     1 of 1 PageID
                                                           14:38:57          #: 296
                                                                       Main Document
                                      Pg 1 of 1


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

 IN RE GREEN JACOBSON, P.C., DEBTOR )
 ________________________________________ )
                                          )
 DAVID P. OETTING, CLASS                  )
 REPRESENTATIVE                           )
 FOR THE NATIONSBANK CLASS,               )
                                          )
      Appellant,                          )
                                          ) Case No 4:16CV1906 HEA
                                          )
 v.                                       )
                                          )
 DAVID SOSNE, TRUSTEE FOR THE             )
 DEBTOR AND SKMDV HOLDINGS, INC.          )
                                          )
      Appellees.                          )

                                         ORDER

       This matter is before the Court on remand from the Eighth Circuit Court of

 Appeals. Pursuant to the Opinion rendered by the Appellate Court on December

 28, 2018, and the Mandate entered on February 13, 2019, this matter is remanded

 to the United States Bankruptcy Court for the Eastern District of Missouri.

       Dated this 20th day of February, 2019.


                                        ___________________________________
                                            HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE
